United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2557
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Western District of Missouri.
Avelino Sanchez-Vargas,                  *
                                         *       [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: July 5, 2007
                                 Filed: July 10, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Avelino Sanchez-Vargas (Sanchez-Vargas) appeals the sentence the district
     1
court imposed following his guilty plea to possessing with intent to distribute 5 grams
or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B).
Sanchez-Vargas’s counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing the district court erred by sentencing
Sanchez-Vargas to 120 months’ imprisonment. In a pro se submission to this court,
Sanchez-Vargas asks for a reduced sentence, and maintains that at sentencing, the

         1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
district court reinstated his right to appeal. Sanchez-Vargas also appears to argue his
counsel was ineffective.

       Initially, we note Sanchez-Vargas’s argument regarding counsel is not properly
before us in this direct criminal appeal. See United States v. Hughes, 330 F.3d 1068,
1069 (8th Cir. 2003) (stating an ineffective-assistance claim typically should be raised
in 28 U.S.C. § 2255 proceedings). As to the remaining arguments, we enforce the
broad appeal waiver included in Sanchez-Vargas’s plea agreement and dismiss this
appeal. The plea colloquy reflects Sanchez-Vargas understood and voluntarily
accepted the terms of the plea agreement, including the waiver; this appeal falls within
the scope of the waiver; and no injustice would result. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing the enforceability of an
appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th
Cir. 2000) (per curiam) (enforcing appeal waiver in an Anders case). The district
court’s advice at sentencing that Sanchez-Vargas had to file a notice of appeal within
ten days if he thought there was a basis to appeal does not affect the validity of the
appeal waiver. Cf. United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir. 1998)
(concluding a court’s statement at the sentencing hearing that the defendant had a right
to an appeal did not render the appeal waiver invalid, because the record otherwise
indicated the defendant understood he had waived his right to appeal).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues falling outside the scope of the appeal
waiver. We affirm Sanchez-Vargas’s sentence, dismiss the appeal, and grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-